internal_revenue_service index no number release date cc dom p si - plr-107639-99 date x a d1 year year dear this responds to your letter dated date and subsequent correspondence submitted on x’s behalf requesting a ruling under sec_1362 of the internal_revenue_code the information submitted states that x was incorporated on d1 of year the unanimous consent of board_of directors of x reflects the intent of x to have x treated as an s_corporation as of x’s date of incorporation a x’s president represents that a relied on x’s lawyers to prepare the appropriate documents and to file x’s election to be an s_corporation however a form_2553 election by a small_business_corporation was not filed for x for the year and year tax years x filed its tax_return using form_1120s u s income_tax return for an s_corporation and the shareholders of x filed their returns consistent with x being an s_corporation sec_1362 of the code provides that if-- a an election under sec_1362 is made for any taxable_year after the date prescribed by sec_1362 for making such election for such taxable_year or no such election is made for any taxable_year and b the secretary determines that there was reasonable_cause for the failure to timely make such election the secretary may treat such an election as timely made for such taxable_year based solely on the facts and the representations submitted we conclude that x has established reasonable_cause for failing to make a timely election to be an s_corporation for year accordingly provided that x makes an election to be an s_corporation by filing a completed form_2553 with the appropriate service_center effective for its year taxable_year within days of the date of this letter then such election will be treated as timely made for x’s year taxable_year a copy of this letter should be attached to the form_2553 except as specifically ruled upon above no opinion is expressed concerning the federal tax consequences of the facts described above under any other provisions of the code including whether x was or is a small_business_corporation under sec_1361 of the code this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent sincerely yours assistant to the chief h grace kim branch office of the assistant chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
